DETAILED ACTION
Claims 1-7 and 10-16 (as renumbered to claims 1-14) are allowed over the prior art of record. Claims 8-9 and 17-18 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with the attorney of record, Margaret Burke (Reg. No. 34,474) on 08/25/2022.
The examiner’s amendments are as follow:
In the claims:
Claims 1 and 10 have been amended as following:

1. (Currently Amended)	A computer-implemented method of high dimensional data analysis for distinguishing abnormal data from normal data in a real-time data stream comprising:
	executing, by a computer processor, a first dimension reduction on an input historical data set to generate a dimension-reduced data set;
determining, by the computer processor, a recent group comprising:
clustering data points in the dimension-reduced data set into naturally clustered groups by time of occurrences of the data points; and
finding the recent group from the naturally clustered groups;
	executing, by the computer processor, a second dimension reduction on the recent group to generate a further dimension-reduced data set;
	determining, by the computer processor, a threshold group from the further dimension-reduced data set; 
	distinguishing, by the computer processor, the abnormal data from the normal data in [[a]] the real-time data stream and generating an abnormal data set of the abnormal data and a normal data set of the normal data, wherein the abnormal data are data points having values outside of the threshold group;
	performing a first training of data regression models or a second training of data regression models;
wherein the first training of data regression models comprising:
training an independent normal data regression model using a normal discrepancy training data set to predict a normal data discrepancy value at a future point of time; and
training an independent abnormal data regression model by transfer learning based on the trained independent normal data regression model to predict an abnormal data discrepancy value at the future point of time;
wherein the second training of data regression models comprising:
training an independent abnormal data regression model using an abnormal discrepancy training data set to predict an abnormal data discrepancy value at a future point of time; and
training an independent normal data regression model by transfer learning based on the trained independent abnormal data regression model to predict a normal data discrepancy value at the future point of time;
	wherein the predicted discrepancy values are used to compare to an actual discrepancy value to identify anomaly in the real-time data source system at the future point of time;
wherein the trained normal data regression model comprises:
a normal data first fully connected (FC) layer configured to receive actual normal discrepancy data in the real-time data stream for initial processing;
 a normal data neural network of one or more long-short term memory (LSTM) cells residing in between the normal data first FC layer and a normal data second FC layer, the normal data neural network is configured to receive, classify, and make predictions from output of the normal data first FC layer; and
the normal data second FC layer configured to receive results from the normal data neural network and predict the normal data discrepancy value at the future point of time; and
wherein the trained abnormal data regression model comprises:
an abnormal data first FC layer configured to receive actual abnormal discrepancy data in the real-time data stream for initial processing;
 an abnormal data neural network of one or more LSTM cells residing in between the abnormal data first FC layer and an abnormal data second FC layer, the abnormal data neural network is configured to receive, classify, and make predictions from output of the first FC layer; and
the abnormal data second FC layer configured to receive results from the abnormal data neural network and predict the abnormal data discrepancy value at the future point of time.

2. (Original)	The method of claim 1, wherein the first dimension reduction comprising reducing data dimension of the input historical data set under a t-distributed stochastic neighbor embedding (t-SNE) model.

3. (Original)	The method of claim 1, wherein the determination of the recent group comprising:
obtaining multiple dimension-reduced data sets from multiple input historical data sets generated from multiple experiments; and
selecting a group containing most recent data from the multiple dimension-reduced data sets as the recent group.

4. (Original)	The method of claim 1, wherein the determination of the recent group comprising:
	selecting a group with a smallest loss function value from the naturally clustered groups;
	wherein the recent group is the group with the smallest loss function value.

5. (Original)	The method of claim 1, wherein the second dimension reduction comprising reducing data dimension of the recent group under a Principle Component Analysis (PCA) model.

6. (Previously presented)	The method of claim 1, wherein the threshold group comprising a maximum value, a minimum value, a mean value, a standard deviation, and a maximum occurrence frequency; 
	wherein point in the real-time data stream having a value larger than the maximum value or smaller than the minimum value or outside of the mean value plus the standard deviation is an abnormal data;
and
	wherein an anomaly in the real-time data source system is predicted when 

7. (Currently Amended)	The method of claim 1, further comprising:
	training a classifier with a combination of the abnormal data set and the normal data set;
identifying, by the trained classifier, each of data points in the real-time data in the real-time data stream as abnormal data or normal data; and
predicting, by the trained classifier, any anomaly in the real-time data source system.

8-9. (Canceled)

10. (Currently Amended)	A system of high dimensional data analysis for distinguishing abnormal data from normal data in a real-time data stream comprising:
	a first dimension reduction processor having at least a computer processor configured to:
execute a first dimension reduction on an input historical data set to generate a dimension-reduced data set;
determine a recent group comprising:
clustering data points in the dimension-reduced data set into naturally clustered groups by time of occurrences of the data points; and
finding the recent group from the naturally clustered groups;
	a second dimension reduction processor having at least a computer processor configured to executing a second dimension reduction on the recent group to generate a further dimension-reduced data set;
	a data statistical analyzer having at least a computer processor configured to:
determine a threshold group from the further dimension-reduced data set; and
distinguish abnormal data from normal data in a real-time data stream and generating an abnormal data set and a normal data set, wherein the abnormal data are data points having values outside of the threshold group;
compute from the normal data set a normal discrepancy training data set; and
compute from the abnormal data set an abnormal discrepancy training data set;
a discrepancy predictor having at least a processor comprising an independent normal data regression model and an independent abnormal data regression model;
wherein the independent normal data regression model and the independent abnormal data regression model are trained by a first training and a second training:
wherein the first training comprising:
training an independent normal data regression model using the normal discrepancy training data set to predict a normal data discrepancy value at a future point of time; and
training an independent abnormal data regression model by transfer learning based on the trained independent normal data regression model to predict an abnormal data discrepancy value at the future point of time;
wherein the second training comprising:
training an independent abnormal data regression model using the abnormal discrepancy training data set to predict an abnormal data discrepancy value at a future point of time; and
training an independent normal data regression model by transfer learning based on the trained independent abnormal data regression model to predict a normal data discrepancy value at the future point of time;
	wherein the predicted discrepancy values are used to compare to an actual discrepancy value to identify anomaly in the real-time data source system at the future point of time;
wherein the trained normal data regression model comprises:
a normal data first fully connected (FC) layer configured to receive actual normal discrepancy data in the real-time data stream for initial processing;
 a normal data neural network of one or more long-short term memory (LSTM) cells residing in between the normal data first FC layer and a normal data second FC layer, the normal data neural network is configured to receive, classify, and make predictions from output of the normal data first FC layer; and
the normal data second FC layer configured to receive results from the normal data neural network and predict the normal data discrepancy value at the future point of time; and
wherein the trained abnormal data regression model comprises:
an abnormal data first FC layer configured to receive actual abnormal discrepancy data in the real-time data stream for initial processing;
 an abnormal data neural network of one or more LSTM cells residing in between the abnormal data first FC layer and an abnormal data second FC layer, the abnormal data neural network is configured to receive, classify, and make predictions from output of the first FC layer; and
the abnormal data second FC layer configured to receive results from the abnormal data neural network and predict the abnormal data discrepancy value at the future point of time.

11. (Previously presented)	The system of claim 10, wherein the first dimension reduction processor comprising reducing data dimension of the input historical data set under a t-distributed stochastic neighbor embedding (t-SNE) model.

12. (Original)	The system of claim 10, wherein the determination of the recent group comprising:
obtaining multiple dimension-reduced data sets from multiple input historical data sets generated from multiple experiments; and
selecting a group containing most recent data from the multiple dimension-reduced data sets as the recent group.

13. (Original)	The system of claim 10, wherein the determination of the recent group comprising:
	selecting a group with a smallest loss function value from the naturally clustered groups;
	wherein the recent group is the group with the smallest loss function value.

14. (Original)	The system of claim 10, wherein the second dimension reduction comprising reducing data dimension of the recent group under a Principle Component Analysis (PCA) model.

15. (Previously presented)	The system of claim 10, wherein the threshold group comprising a maximum value, a minimum value, a mean value, a standard deviation, and a maximum occurrence frequency; 
	wherein point in the real-time data stream having a value larger than the maximum value or smaller than the minimum value or outside of the mean value plus the standard deviation is an abnormal data;
and
	wherein an anomaly in the real-time data source system is predicted when abnormal data occurred more frequently than the maximum occurrence frequency.

16. (Original)	The system of claim 10, further comprising:
	a classifier having at least a processor configured to:
be trained with the abnormal data set, the normal data set, or a combination of the abnormal data set and the normal data set;
identify, after training, each of data points in the real-time data in the real-time data stream as abnormal data or normal data; and
predict, after training, any anomaly in the real-time data source system.

17-18. (Canceled)

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
  The prior art of record that the Examiner encountered during the search of prior art fails to disclose or suggest the combination of claimed limitations of amended claims 1 and 10.
Based on the applicant’s remark and amendments, the Examiner notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the combination of limitations that are featured in amended claims 1 and 10, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MacArthur et al., US 2007/0088534 disclosing a method may include generating a first model and a second model using operating data associated with a system or process. The method may also include using the first and second models to predict one or more events associated with the system or process. The one or more events are predicted by generating one or more initial event predictions using the first model and adjusting the one or more initial event predictions using the second model. The first model may represent a Principal Component Analysis (PCA) model, and the second model may represent a Fuzzy Logic model.
Chen et al., CN 1009034140 A disclosing judging normal data and abnormal value needs human definition in the existing method, and difficult to detect a small amount of abnormal value. selecting part of data from the industrial control network data as the training  sample; performing data normalization operation on the training sample, obtaining the normalized calibration data; using the data enhancement algorithm to increase some false sample values to the normalized calibration data to form the detected data; inputting the normal data and the detected data into a self-encoder compression network for training, respectively obtaining the data after training; inputting the data into the comparison network to calculate the depth neural network, obtaining the distance between the normal data and the detected data, using the classifier to judge the abnormal value in the detected data according to the distance. It is used for detecting signal abnormity.

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        08/25/2022